
	
		I
		112th CONGRESS
		1st Session
		H. R. 2388
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  submission of information by the Secretary of Veterans Affairs to
		  Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Timely Information
			 Act.
		2.Submission of certain
			 information by the Secretary of Veterans Affairs
			(a)In
			 generalSubchapter II of
			 chapter 5 of title 38, United States Code, is amended by inserting after
			 section 529 the following new section:
				
					529A.Submission of
				certain information by the Secretary to Congress
						(a)In
				generalThe submission of
				information by the Secretary to the Committee on Veterans’ Affairs of the House
				of Representatives or the Committee on Veterans’ Affairs of the Senate in
				response to a request for such information made by a covered member of the
				committee shall be deemed to be—
							(1)a covered
				disclosure under section 552a(b)(9) of title 5; and
							(2)a permitted disclosure under regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (Public Law 104–191), including a permitted
				disclosure for oversight activities authorized by law as described in section
				164.512(d) of title 45, Code of Federal Regulations.
							(b)Submission to
				chairmanWith respect to a
				request for information described in subsection (a) made by a covered member of
				the committee who is not the chairman, the Secretary shall also submit such
				information to the chairman of the Committee on Veterans’ Affairs of the House
				of Representatives or the Committee on Veterans’ Affairs of the Senate, as the
				case may be.
						(c)Covered member
				of the committeeIn this section, the term covered member
				of the committee means the following:
							(1)The chairman or ranking member of the
				Committee on Veterans’ Affairs of the House of Representatives or the Committee
				on Veterans’ Affairs of the Senate.
							(2)A chairman or ranking member of a
				subcommittee of the Committee on Veterans’ Affairs of the House of
				Representatives or the Committee on Veterans’ Affairs of the Senate.
							(3)The designee of a
				chairman or ranking member described in paragraph (1) or
				(2).
							.
			(b)Conforming
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 529 the following new item:
				
					
						529A. Submission of certain information by
				the
				Secretary.
					
					.
			
